Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Senior Judge Marcia S. Krieger

   Civil Action No. 17-cv-02770-MSK-STV

   DWIGHT IVAN SHORTRIDGE, JR.,

          Plaintiff,

   v.

   KRAIG BROWNLOW and
   WILLIAM DELAY,

         Defendants.
   ______________________________________________________________________________

       OPINION AND ORDER GRANTING MOTIONS FOR SUMMARY JUDGMENT
   ______________________________________________________________________________

          THIS MATTER comes before the Court pursuant to Motions of Defendants Kraig

   Brownlow (“Officer Brownlow”) (# 155) and William Delay (“Officer Delay”) (# 156) for

   Summary Judgment, to which no responses were filed.

          This action arises from Mr. Shortridge’s arrest at a Discount Tire store. He brings the

   action pro se1. The operative pleading in this case is Mr. Shortridge’s Third Amended Prisoner

   Complaint (# 68), setting forth four claims under 42 U.S.C. § 1983.2 The Court previously


   1
           Mr. Shortridge initiated this case without the assistance of an attorney. Accordingly, the
   Court reads his pleadings liberally. Haines v. Kerner, 404 U.S. 519, 520-521 (1972). Such
   liberal construction is intended merely to overlook technical formatting errors and other defects
   in Mr. Shortridge’s filings. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Indeed,
   although he is not represented by counsel, Mr. Shortridge must still comply with procedural rules
   and satisfy substantive law to be entitled to relief. See Murray v. City of Tahlequah, 312 F.3d
   1196, 1199 n.3 (10th Cir. 2008).
   2
          Claim 1 asserts the liability of Officers Brownlow and Delay for the violation of Mr.
   Shortridge’s right to freedom from excessive force in effecting his arrest. Although Mr.
   Shortridge initially pled this claim as arising under the Eighth Amendment, it was later
   recharacterized as a Fourth Amendment violation. (# 112 at 5 n.2).
                                                   1
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 2 of 16




   dismissed all claims except Mr. Shortridge’s excessive force claims against Officer Brownlow

   and Officer Delay (Claim 1). (# 112). Officers Brownlow and Delay seek summary judgment

   on the remaining claim contending that Mr. Shortridge has not and cannot make a prima facie

   showing that their actions constitute a Fourth Amendment violation. Alternatively, Officer

   Brownlow seeks summary judgment on Claim 1, arguing that it is barred by judicial estoppel and

   the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994).

          Although Mr. Shortridge has not responded to the motions, the Court does not reflexively

   grant them. The Court must still examine whether the evidence of record demonstrates that there

   are no triable issues of fact. Reed v. Bennett, 312 F.3d 1190, 1194-95 (10th Cir. 2002). Because

   Mr. Shortridge’s Third Amended Prisoner Complaint (# 68) is verified3, the Court accepts his

   well pleaded allegations as true and where they conflict with evidence that is presented by the

   Defendants, construes the evidence most favorably to Mr. Shortridge.4 In addition to the Third

   Amended Complaint and arguments in the motions, the Court has considered the evidence

   presented in excerpts of Mr. Shortridge’s deposition testimony (# 155 at Ex. 2-6, # 156 at Ex. 2-

   8), the Arvada Police Department’s Internal Case File, which includes Officer Brownlow’s

   Affidavit in Support of Warrantless Arrest (# 155-1, # 156-1), and a transcript of a hearing in Mr.

   Shortridge’s underlying criminal case where he pleaded guilty to various offenses arising out of

   the subject incident (# 155-5).



   3
          The Court may treat a complaint submitted by a pro se litigant as an affidavit and use it
   as evidence on summary judgment where, as here, the complaint is sworn, dated, and signed
   under penalty of perjury pursuant to 28 U.S.C. § 1746. (# 68 at 39).
   4
           The Court recounts the facts in the light most favorable to Mr. Shortridge, the nonmoving
   party. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir. 2002). To the extent
   there are factual disputes, the Court notes them in the discussion.


                                                   2
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 3 of 16




                                                FACTS

          Stipulated Facts

          The parties agree that while Mr. Shortridge was having tires installed on a black, Cadillac

   Escalade, the store manager of the Discount Tire store called the Arvada Police Department (the

   “APD”). The manager was concerned that Mr. Shortridge would not pay for the tires. (# 68 at

   4, 9-10; # 155-1 at 1). He described Mr. Shortridge as an African-American man, wearing a

   blue jacket and a Dallas Cowboys hat. (# 68 at 9-10; # 155-1 at 1). Shortly thereafter, APD

   Officer Brownlow and APD K-9 Officer Delay responded to the Discount Tire store. (# 68 at 9;

   # 155-1 at 1). Mr. Shortridge was the only customer present who met the store manager’s

   description. (# 68 at 11, 19, 20-21; # 155-1 at 1).

          Mr. Shortridge’s Verified Allegations

          In his Third Amended Complaint, Mr. Shortridge alleges that Officer Brownlow followed

   him into the Discount Tire parking lot where Officer Delay was waiting with his police dog. (#

   68 at 13). As Mr. Shortridge approached the vehicle, the officers confronted him with their

   service weapons drawn. (# 68 at 13). Officer Brownlow advised him that that the Cadillac

   Escalade had been reported stolen. (# 68 at 13). Mr. Shortridge responded that he had a bill of

   sale for the vehicle and offered to retrieve it from inside the car, but Officer Brownlow

   threatened to shoot him if he touched the car. (# 68 at 13). According to the Complaint, Mr.

   Shortridge made no aggressive or threatening movements and immediately placed his hands in

   the air and backed away from the vehicle. (# 68 at 13). Mr. Shortridge again requested to show

   the officers documentation that he owned the vehicle when both officers tackled him and

   slammed him onto the asphalt surface. (# 68 at 14). Mr. Shortridge fell onto the pavement

   injuring his right shoulder and knocking out his front tooth. (# 68 at 14). Mr. Shortridge landed

                                                    3
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 4 of 16




   on his stomach with both officers on top of him. The dog was also entangled in the scuffle and

   pinned under the officers next to Mr. Shortridge. (# 68 at 14). Mr. Shortridge called for

   assistance from onlookers and cried out that he was not resisting. (# 68 at 14-15). Officer Delay

   responded to Mr. Shortridge’s pleas by telling him to “Shut up,” “Stop crying,” and “Take it like

   a man.” (# 68 at 15). Officer Brownlow dragged Mr. Shortridge by his leg to a new location

   approximately 30 or 40 feet away, then tased him two or three times in the shoulder while Mr.

   Shortridge was positioned on his hands and knees. (# 68 at 15-16). The assault continued for

   approximately 10 minutes until another APD officer arrived on the scene. (# 68 at 14). At this

   point, Mr. Shortridge gave up his hands, and Officer Brownlow and Officer Delay applied

   handcuffs. (# 156-4 at 81:5-20). The police dog bit Mr. Shortridge multiple times, causing

   injury to his right hand and left leg. (# 68 at 16; #156-6 at 82:1-9). Mr. Shortridge alleged that

   Officer Delay commanded the dog to attack him. However, in his deposition testimony, he

   admitted that he does not know why the dog bit him and cannot recall what was said by Officer

   Delay. (# 68 at 16; # 156-6 at 82; # 156-8 at 83).

          In his Complaint, Mr. Shortridge contends that at no time did he resist the officers,

   assault them or refuse to follow their orders. (# 68 at 13-16). Due to his injuries, he was

   transported by ambulance to a hospital for treatment before being transported to jail. (# 68 at 16-

   19).

          The Officers’ Evidence that is Inconsistent with Mr. Shortridge’s Allegations

          According to Officer Brownlow’s Affidavit in Support of Warrantless Arrest, Mr.

   Shortridge told Officer Brownlow that the Cadillac belonged to a friend and then “ignored

   commands” to stay away from the vehicle, get on the ground, and stop resisting. (# 155-1 at 2).

   As the officers attempted to arrest Mr. Shortridge for aggravated motor vehicle theft, in violation

                                                    4
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 5 of 16




   of Colorado law, he dropped to the ground on top of the police dog – causing injuries to the dog

   – and then moved to his hands and knees and refused to give up his hands. (# 155-1 at 2). Mr.

   Shortridge continued resisting for a period of time, and the officers realized their efforts to secure

   Mr. Shortridge’s hands were not working. So, Officer Brownlow “delivered multiple knee

   strikes to [Mr. Shortridge’s] common peroneal in an attempt to get him onto his stomach and off

   of his knees, where he maintained a defensive stance.” (# 155-1 at 2). Because Mr. Shortridge

   continued to resist and refused to lay on his stomach, Officer Brownlow again kneed Mr.

   Shortridge to no avail. Officer Brownlow then applied a Taser to Mr. Shortridge’s bare shoulder.

   Mr. Shortridge lowered himself onto his stomach momentarily but then regained his position on

   his hands and knees. Officer Brownlow deployed his Taser once again, and Mr. Shortridge went

   to his stomach and held out his hands and allowed the officers to apply restraints. (# 155-1 at 2).

          Unrebutted Evidence Submitted by the Officers

          Before encountering Mr. Shortridge, the officers spoke to the Discount Tire employee,

   who advised them that Mr. Shortridge was “acting suspicious and digging around inside of his

   vehicle attempting to find cash so he could pay for the tires he had put on the vehicle.” (# 155-1

   at 1). Another Discount Tire employee located a license plate for the black Cadillac Escalade,

   and when Officer Brownlow contacted dispatch to run the license plate, dispatch confirmed that

   the black Cadillac had been reported stolen in Denver. (# 155-1 at 1).

          After his arrest, Mr. Shortridge was prosecuted in Jefferson County and charged with ten

   criminal offenses. (# 155 at 3-4). On March 13, 2017, Mr. Shortridge pleaded guilty to

   Obstruction of a Peace Officer, a violation of Colo. Rev. Stat. § 18-8-104, and other crimes. At

   the plea hearing, the court asked for a factual basis for the plea, and Mr. Shortridge stipulated

   that the facts recited by the prosecutor were accurate. (# 155-5 at 19:10-19). They were:

                                                     5
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 6 of 16




            The offense took place on November 18, 2016 at the Discount Tire in
            Arvada, Jefferson County. Defendant went into Discount Tire for service.
            The individuals working there began to be suspicious that the defendant
            was going to leave without paying for service. Law enforcement was
            called. It was then found that the vehicle he had in his possession was
            reported stolen. They attempted to place him into custody. He began
            ignoring orders to be put in custody and began to resist. During that, he
            did land on top of the – one of the service dogs, which is the basis of the
            restitution issue. They found methamphetamine, three individual
            baggies on his person . . . and in the vehicle they also found six $50
            bills that were determined to be counterfeit as well as some paraphernalia
            for use.

   (# 155-5 at 18:18-19:9).

                                          LEGAL STANDARD

            Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

   no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

   Summary adjudication is authorized when there is no genuine dispute as to any material fact and

   a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

   what facts are material and what issues must be determined. It also specifies the elements that

   must be proved for a given claim or defense, sets the standard of proof and identifies the party

   with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

   Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

   dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

   and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

   for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

   motion, a court views all evidence in the light most favorable to the non-moving party, thereby

   favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

   2002).



                                                     6
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 7 of 16




          If the movant has the burden of proof on a claim or defense, the movant must establish

   every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

   56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

   responding party must present sufficient, competent, contradictory evidence to establish a

   genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

   Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

   dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

   fact, no trial is required. The court then applies the law to the undisputed facts and enters

   judgment.

          If the moving party does not have the burden of proof at trial, it must point to an absence

   of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

   If the respondent comes forward with sufficient competent evidence to establish a prima facie

   claim or defense, a trial is required. If the respondent fails to produce sufficient competent

   evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

   law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

                                                ANALYSIS

          At the outset, the Court notes that the legality of Mr. Shortridge’s arrest is not at issue.

   Instead, the sole claim is that APD Officers Brownlow and Delay violated Mr. Shortridge’s

   constitutional rights by using excessive force in arresting him. To prevail on this claim, Mr.

   Shortridge must show that Officer Brownlow and Officer Delay used force that was objectively

   excessive in light of the facts and circumstances confronting them. Casey v. City of Federal

   Heights, 509 F.3d 1278, 1281 (10th Cir. 2007). The precise question in an excessive force case

   is whether the officer’s actions were “objectively reasonable” in light of the facts and

                                                      7
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 8 of 16




   circumstances, without regard to his or her underlying intent or motivation. Graham v. Connor,

   490 U.S. 386, 397 (1989). Reasonableness is evaluated under a totality of the circumstances

   approach. Among factors to consider are the severity of the crime at issue, whether the suspect

   posed an immediate threat to the safety of the officer or others, and whether the suspect was

   actively resisting arrest or attempting to evade arrest by flight. Id. at 396.

          A. Officer Brownlow’s Motion for Summary Judgment

          Although Officer Brownlow raises a number of arguments, it is necessary only to address

   his contention that Mr. Shortridge’s excessive force claim asserted is barred under the reasoning

   announced in Heck v. Humphrey, 512 U.S. 477 (1994). Officer Brownlow argues that Mr.

   Shortridge’s guilty plea in the state criminal action to obstruction of a peace officer was

   premised upon facts inconsistent with those alleged in this action, and that if there was a

   judgment in favor of Mr. Shortridge on the excessive force claim, such judgment would be

   inconsistent with the criminal conviction and imply its invalidity. (# 155). The Court agrees.

          In Heck, the Supreme Court held that a §1983 action seeking damages was not

   cognizable if a favorable decision in that action would necessarily imply the invalidity of a valid

   criminal conviction or sentence. Heck, 12 U.S. at 486–87. The Tenth Circuit has applied this

   rule to excessive force claims asserting a violation of Fourth Amendment rights. See Havens v.

   Johnson, 783 F.3d 776 (10th Cir. 2015).

          An excessive-force claim is not automatically or necessarily inconsistent with a

   plaintiff’s criminal conviction for assaulting the officer who is alleged to have used excessive

   force. Id. at 782–83. In such a circumstance, a court must compare the plaintiff’s factual

   allegations to the facts necessary to the criminal offense of which he has been convicted. Id. For

   the excessive force claim to be barred, the facts necessary for the plaintiff to prevail on the

                                                      8
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 9 of 16




   excessive-force claim must be inconsistent with the facts necessary to the criminal conviction.

   Stated another way — Mr. Shortridge’s excessive force claim is barred if the only way he can

   prevail on it is upon a finding of facts that are inconsistent with his conviction for Obstruction of

   a Peace Officer under of Colo. Rev. Stat. § 18-8-104.

          The Third Amended Complaint alleges that Mr. Shortridge did nothing that reasonably

   required Officers Brownlow or Delay to use force in arresting him. It alleges that without

   justification, Officers Brownlow and Delay drew their weapons and Officer Brownlow

   threatened to shoot him if he touched the vehicle. (# 68 at 13). It further alleges that Mr.

   Shortridge immediately complied, placing his hands in the air and backing away from the

   vehicle. (# 68 at 13). Notwithstanding such compliance, and repeated statements that Mr.

   Shortridge was not aggressive but instead, “non-resistant and compliant” (# 68 at 16), the

   officers tackled him and Officer Brownlow kneed him, dragged him across the pavement and

   repeatedly assaulted him. (# 68 at 14-16).

          These facts are inconsistent with those that are essential to proving the crime of

   Obstruction of a Peace Officer. Such offense requires proof that “[a] person …using or

   threatening to use violence, force, physical interference … knowingly obstructs, impairs, or

   hinders the enforcement of the … law or … by a peace officer, acting under color of his or her

   official authority …” Colo. Rev. Stat. § 18-8-104. In pleading guilty to this charge, Mr.

   Shortridge admitted that he used or threatened to use violence or force to obstruct Officer

   Brownlow’s and Officer Delay’s attempts to take him into custody. Indeed, the very facts that he

   admitted at the plea hearing are inconsistent with his allegations in this action:

          They attempted to place him into custody. He began ignoring orders to be
          put in custody and began to resist. During that, he did land on top of
          the – one of the service dogs, which is the basis of the restitution issue.

                                                     9
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 10 of 16




           (# 155-5 at 18:18-19:9).

            This action is akin to Havens. Havens involved allegations that the plaintiff did nothing

    wrong but was viciously attacked for no reason. However, the Tenth Circuit found Mr. Havens’

    guilty plea to attempted first-degree assault of an officer “incompatible with his § 1983 claim

    [for excessive force].” Consequently, the Court determined that the excessive force claim must

    be barred in its entirety “because the theory of the claim is inconsistent with the prior

    conviction.” Id. (citing DeLeon v. City of Corpus Christi, 488 F.3d 649, 656 (5th Cir. 2007)).

           Here, Mr. Shortridge claims he immediately and consistently complied and cooperated

    with the officers and did nothing to obstruct the officers’ attempt to take him into custody which

    is inconsistent with his plea to Obstruction of a Peace Officer. Were Mr. Shortridge to prevail on

    his claim, the findings that he did nothing to require the officers’ use of force would imply

    invalidity of the conviction to which he has pled. Accordingly, his excessive-force claim against

    Officer Brownlow is barred, requiring its dismissal.

           B. Officer Delay’s Motion for Summary Judgment

           Officer Delay argues Mr. Shortridge cannot make a prima facie showing on his claim of

    excessive force, and that even if he can produce sufficient evidence to support such claim, that

    Officer Delay is entitled to qualified immunity. Because the qualified immunity analysis itself

    involves an assessment of whether a plaintiff has come forward with sufficient evidence to show

    a prima facie claim, the Court starts there.

           The doctrine of qualified immunity protects individual state actors from civil liability if

    their conduct “does not violate clearly established statutory or constitutional right of which a

    reasonable person would have known.” Messerschmidt v. Millender, 132 S.Ct. 1235, 1244

    (2012). When a defendant raises a qualified immunity defense, the burden shifts to the plaintiff

                                                     10
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 11 of 16




    to satisfy a two-part test. See Saucier v. Katz, 533 U.S. 194, 201 (2001); Green v. Post, 574 F.3d

    1294, 1300 (10th Cir. 2009). A plaintiff must show that (1) he or she had a constitutional right

    that was infringed (the “violation prong”), and (2) such right was clearly established at the time

    of the alleged infringement (the “clearly established prong”). Although a plaintiff must

    ultimately establish both elements to avoid application of the doctrine, the Court has discretion to

    consider the elements in any order. See Pearson v. Callahan, 555 U.S. 223 (2009); Green, 574

    F.3d. at 1299.

           In this case, the Court begins with the first prong – was there a constitutional violation?

    If Mr. Shortridge cannot make a prima facie evidentiary showing that excessive force was used

    by Officer Delay, then the Court need not reach the second prong of the qualified immunity

    analysis.

           As previously noted, in order to prove a claim of excessive force under § 1983, Mr.

    Shortridge must show that Officer Delay used an objectively unreasonable amount of force.

    Casey, 509 F.3d at 1281, Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1259 (10th

    Cir. 2008). This requires him to show that Officer Delay’s actions were “objectively

    unreasonable” in light of the facts and circumstances, without regard to his underlying intent or

    motivation. Graham, 490 U.S. at 397. The “reasonableness” of using particular force is judged

    from the perspective of a reasonable officer on the scene, rather than with the benefit of

    hindsight, and because police officers are often forced to make split-second judgments — in

    circumstances that are tense, uncertain, and rapidly evolving, the reasonableness of the officer’s

    belief as to the appropriate level of force is judged from an on-scene perspective. Saucier, 533

    U.S. at 205. The Court considers (i) the severity of the crime at issue; (ii) whether the suspect

    posed an immediate threat to the safety of the officer or others; and (iii) whether the suspect was

                                                    11
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 12 of 16




    actively resisting arrest. Graham, 490 U.S. at 396.

           Mr. Shortridge’s claim against Officer Delay has two components. First, the Third

    Amended Complaint alleges that Mr. Shortridge was injured when Officer Delay (assisted by

    Officer Brownlow) forced him to the ground and restrained him while Officer Brownlow

    assaulted him. (# 68 at 14-15). Second, the Third Amended Complaint contends that Officer

    Delay ordered his police dog to bite Mr. Shortridge. (# 68 at 16).

           As noted earlier, the Court ordinarily takes the verified allegations in the Third Amended

    Complaint as establishing facts, but here, Mr. Shortridge has also testified during the course of

    his deposition in elaboration of those allegations and Officer Delay has submitted evidence to

    which Mr. Shortridge has not rebutted. As to the deposition testimony, the Court considers

    whether it contradicts the allegations in the Third Amended Complaint or adds clarifying

    information. As to the unrebutted evidence, the Court treats it as true.

           The Affidavit in Support of Warrantless Arrest (# 156-1) sets out that before

    encountering Mr. Shortridge, the officers knew that 1) Mr. Shortridge’s vehicle was a black

    Cadillac Escalade that bore no license plates but was associated with a license plate number of a

    black Cadillac that had been reported stolen in Denver and 2) the estimated value of the Cadillac

    was more than $20,000. Based on this, the officers reasonably believed that they had probable




                                                    12
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 13 of 16




    cause5 to arrest Mr. Shortridge for aggravated motor vehicle theft, a Class 5 felony.6 (# 156-1).

    Based on this belief, it is undisputed that Officer Brownlow informed Mr. Shortridge that his

    vehicle had been reported stolen and ordered Mr. Shortridge to stay away from the vehicle.

    (# 68- at 3, # 156-1). The Third Amended Complaint alleges in conclusory fashion that Mr.

    Shortridge was compliant with all of the officers’ orders (# 68 at 13), but his deposition

    testimony was more specific. He testified that after Officer Brownlow informed him that the

    vehicle was stolen and commanded him to stay away from the car, he reached for the driver’s

    side door two separate times. (# 156- 2 at 71:5-25). Further, at his change of plea hearing, Mr.




    5
            “To determine whether an officer had probable cause to arrest an individual, [courts]
    examine the events leading up to the arrest, and then decide whether these historical facts,
    viewed from the standpoint of an objectively reasonable police officer, amount to probable
    cause.” Maryland v. Pringle, 540 U.S. 366, 371 (2003) (quotations and citations omitted).
    Probable cause exists where, under the totality of the circumstances, the officer had “a
    reasonable ground for belief of guilt” that is “particularized with respect to the person to be
    searched or seized.” Id. The “probable cause” standard is incapable of precise definition or
    quantification because it deals with probabilities and depends upon the totality of the
    circumstances. Id. Generally, probable cause for an arrest exists when the “facts and
    circumstances within the officers’ knowledge and of which they had reasonably trustworthy
    information are sufficient in themselves to warrant a man of reasonable caution in the belief that
    an offense has been or is being committed.” Mink v. Knox, 613 F.3d 995, 2010 WL 2802729
    (10th Cir., July 10, 2010) (citing Bowling v. Rector, 584 F.3d 956, 969 (10th Cir. 2009)).

             Here, the operative statute is: “(2) A person commits aggravated motor vehicle theft in
    the first degree if he or she knowingly obtains or exercises control over the motor vehicle of
    another without authorization or by threat or deception. … (3) Aggravated motor vehicle theft in
    the first degree is a: (a) Class 5 felony if the value of the motor vehicle or motor vehicles
    involved is less than twenty thousand dollars. … (4) A person commits aggravated motor vehicle
    theft in the second degree if he or she knowingly obtains or exercises control over the motor
    vehicle of another without authorization or by threat or deception and if none of the aggravating
    factors in subsection (2) of this section are present. Aggravated motor vehicle theft in the second
    degree is a: (a) Class 5 felony if the value of the motor vehicle or motor vehicles involved is
    twenty thousand dollars or more.” Colo. Rev. Stat. § 18-4-409.
    6
           Mr. Shortridge makes no arguments that the arrest was illegal and the record contains no
    such evidence.
                                                    13
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 14 of 16




    Shortridge admitted that (1) the vehicle he was associated with was reported stolen and (2) as the

    officers attempted to take him into custody, he ignored orders to be put in custody and resisted

    arrest. (# 155-5 at 18:18-19:9).

           The Third Amended Complaint alleges that Officer Delay (with Officer Brownlow)

    “tackled” him, “slamming him onto the asphalt parking lot”, which caused injuries to his

    shoulder, and that after doing so, Officer Delay restrained him while Officer Brownlow assaulted

    him. (# 68 at 14). There are no allegations that Officer Delay struck Mr. Shortridge, and Mr.

    Shortridge essentially recanted his allegation that Officer Brownlow unlawfully assaulted him in

    conjunction with his guilty plea. This leaves the pertinent allegations that Officer Delay forced

    Mr. Shortridge to the ground and held him there.

           Taking those allegations as true, the Court cannot find that Mr. Shortridge has come

    forward with sufficient evidence to establish that the force used by Officer Delay was objectively

    unreasonable. Officer Delay (and Officer Brownlow) were arresting Mr. Shortridge for a severe

    crime – felony auto theft. See Henry v. Storey, 658 F.3d 1235, 1239 (10th Cir. 2011)

    (determining motor vehicle theft, a felony, is a serious crime). Mr. Shortridge admitted that he

    was instructed to stay away from the vehicle and that contrary to such instruction he reached for

    the driver’s side door of the vehicle. Such behavior would reasonably give rise to safety

    concerns that Mr. Shortridge was armed or had a weapon in the vehicle.7 Id. (“a driver caught

    with a stolen vehicle has strong incentive to evade arrest, given the seriousness of the crime.”).

    In addition, the incident occurred in the auto repair shop parking lot in the early evening during

    business hours, making public safety a reasonable concern. Given the totality of the



    7
            Indeed, Mr. Shortridge admitted at his deposition that he had an object inside the vehicle
    that could have been used as a weapon. (# 155-3).
                                                     14
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 15 of 16




    circumstances, the Court cannot find the allegation that Officer Delay forced Mr. Shortridge to

    the ground and held him there establishes that the force Officer Delay used was objectively

    unreasonable.

           The Third Amended Complaint also alleges that once he was handcuffed, Officer Delay

    “issued a command” to his police dog, “who immediately began to repeatedly bite and attack”

    him. (# 68 at 16). The Third Amended Complaint does not allege that a particular command

    (verbal or non-verbal) was given, and during his deposition Mr. Shortridge testified that he had

    no personal knowledge that Officer Delay directed the dog to bite him and did not know why the

    dog bit him. (# 155-6 at 82). Rather, Mr. Shortridge assumed that Officer Delay must have

    issued a command to the dog to bite him “[b]ecause the dog was just running around during the

    whole time. So, if there was any, like, viciousness in the dog when I was on the ground on my

    hands and knees, he would have bit me already.” (# 156-8 at 83:22-25). Taking the allegation

    in the Third Amended Complaint as true, it is apparent that it is premised upon Mr. Shortridge’s

    speculation and thus is not competent evidence. It is fair to say that the dog bit Mr. Shortridge,

    but there is no evidence that Officer Delay commanded it to do so.

           Accordingly, the Court finds that Mr. Shortridge has not come forward with sufficient

    evidence to establish that Officer Delay used excessive force. As a consequence, he is entitled to

    qualified immunity and the claim is dismissed.

                                             CONCLUSION

    It is therefore Ordered that:

          Officer Kraig Brownlow’s Motion for Summary Judgment (# 155) is GRANTED, and

           the claim against him is DISMISSED.




                                                     15
Case 1:17-cv-02770-MSK-STV Document 158 Filed 05/08/20 USDC Colorado Page 16 of 16




         Officer William Delay’s Motion for Summary Judgment (# 156) is GRANTED. He is

          entitled to qualified immunity, and thus the claim against him is DISMISSED.

         The Clerk of the Court shall close this case.

          Dated this 8th day of May, 2020.



                                                          BY THE COURT:




                                                          Marcia S. Krieger
                                                          Senior United States District Judge




                                                   16
